Oldham, C.
This was an action of replevin, in which plaintiffs claimed a special ownership in the goods replevied under a chattel mortgage. The execution of the notes and mortgage was admitted. It was also admitted that there was-due on the notes and mortgage the sum of $128. The defense relied on was a claim of payment of the notes and mortgage under a contract for the purchase of the* Schweichler land. The evidence in support of this defense was identically the same as that reviewed and passed upon in the case of Bolton v. Coburn, ante, p. 731. At the close of the testimony the court directed a verdict for the plaintiffs for the amount due on their notes and mortgage, and from the judgment entered on the verdict the defendant appeals.
For the reasons stated in the opinion in the case of Bolton v. Coburn, supra, we recommend that the judgment of the district court be affirmed.
Ames and Epperson, GO., concur.
By the Court: For the reasons given in the foregoing-opinion, the judgment of the district court is
Ajtirmed.